DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando (US 20030233024).
Regarding Claim 1, Ando discloses an endoscope (electronic endoscope 30) comprising: two or more imaging modules (Figs.1 and 4, 34R and 34L) having a lens barrel (Figs.1 and 4, the right and left lens barrels 31R and 31L) containing an optical system (objective lens system 31LR), an image sensor (Figs.1 and 4, image sensors 33L and 33R), 
and a sensor holding member (Figs.1 and 4, holders 32L and 32 R) that relatively fixes the lens barrel (Figs.1 and 4, the right and left lens barrels 31R and 31L) and the image sensor (Figs.1 and 4, [0031] the lens barrel 31L is fixedly mounted to a lens holder 32L, and the CCD image sensor 33L is secured to the back of the lens holder 32L); 
a sub-frame (Figs.1 and 4, mounting fixture 36) that relatively fixes each of the two or more imaging modules (Figs.1 and 4, 34R and 34L); 
and an outer shell portion (sheath 35) that accommodates and fixes the sub-frame (Figs.1 and 4, mounting fixture 36) and the two or more imaging modules (Figs.1 and 4, 34R and 34L). 
Regarding Claim 2, Ando discloses the endoscope according to claim 1, wherein the sub-frame (Figs.1 and 4, mounting fixture 36) is isolated from an outside of the outer shell portion (Figs.1 and 4, sheath 35 and the fixture 36).  
Regarding Claim 3, Ando discloses the endoscope according to claim 1, wherein the two or more imaging modules (Figs.1 and 4, 34R and 34L) are assembled in a first working environment (Fig.1, showing without lenses 38, 44 and 48), 
and the sub-frame (Figs.1 and 4, mounting fixture 36) and the two or more imaging modules (Figs.1 and 4, 34R and 34L) are assembled in an inside of the outer shell portion (Figs.1 and 4, modules within sheath 35) in a second working environment different from the first working environment (Figs.1 and 6, showing with lenses 38, 44 and 48; the product has lenses covered forming a different product than the first that is formed without lenses).
Regarding Claim 4, Ando discloses the endoscope according to claim 1, wherein at least two of the two or more imaging modules (Figs.1 and 4, 34R and 34L) capture images which form a three-dimensional image ([0009] display right and left images which can be perceived as a three-dimensional image having stereoscopic depth).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20030233024) in view of Unsai et al. (US 20180045948).
Regarding Claim 5, Ando discloses the endoscope according to claim 4, wherein the sub-frame (Figs.1 and 4, mounting fixture 36) has a pair of lens barrel insertion holes (mounting bores 36H) that loosely fit each of the two lens barrels (Figs.1 and 4, [0033] the right and left lens barrels 31R and 31L are fitted in and secured within the mounting bores 36H).
However, Ando does not teach an outer circumference of each of the two mutually positioned lens barrels is adhesively fixed to an inner circumference of the lens barrel insertion hole.
Unsai et al. teach an outer circumference of each of the two mutually positioned lens barrels (Figs.3-5, first and second lens frames 41l and 41r) is adhesively fixed to an inner circumference of the lens barrel insertion hole (Figs.3-5, holding holes 37l and 37r; [0031] the first and second objective optical system holding holes 37l and 37r with an adhesive or the like).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ando to have an outer circumference of each of the two mutually positioned lens barrels is adhesively fixed to an inner circumference of the lens barrel insertion hole as taught by Unsai et al. in order to provide first and second image pickup devices to be integrally held by the hold frame ([0031] of Unsai et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190328219 A1		McDowall; Ian E.
US 6142932 A			Morizumi; Masaaki
US 20100261961 A1		Scott; David D. et al.
US 20190150716 A1		Patwardhan; Viraj A. et al.
US 20210378496 A1		Kupferschmid; Markus et al.
US 20200218057 A1		Blazejewski; Reinhold
US 20210330177 A1		Kohno; Haruhiko et al.
McDowall (US 20190328219) discloses an angled endoscope tip image capture unit. A zero degree endoscope 200 (FIG. 2A) and a non-zero degree endoscope 210 (FIG. 2B) use a same image capture unit 220A, 220B. Image capture unit 620 can be part of an image capture unit package. Also, image capture unit 620 is identical to within manufacturing and assembly tolerances to the image capture units. A camera retainer 606 is positioned distal to distal face 601 of body tube 605 of endoscope 600 and is moved in a proximal direction towards opening 602. Camera retainer 606 is positioned in opening 602 so a proximal face 606P of camera retainer 606.  (See figures below and [0043] [0072], [0088]-[0089]).

    PNG
    media_image1.png
    585
    769
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    683
    681
    media_image2.png
    Greyscale

   
	
Morizumi (US 6142932) discloses a stereoscopic endoscope having a lens barrel main body 3 comprising two tapped holes 33 formed in upper and lower flanges 39, respectively, for securing the front end part main body 2; a pair of lens barrel portions 31R, 31L, formed so as to project from a front wall face 40 of the lens barrel main body 3 including the front faces of the flanges 39 toward the front end part main body 2, for holding and accommodating a pair of objective optical systems 32R, 32L, respectively; a pair of circuit boards 37R, 37L mounting a pair of CCDs 36R, 36L (see FIG. 3), respectively; and a pair of rectangular prisms 35R, 35L for deflecting luminous fluxes from the objective optical systems 32R, 32L so as to make them incident on the CCDs 36R, 36L, respectively.  (See figure below and summary).
 
    PNG
    media_image3.png
    653
    778
    media_image3.png
    Greyscale

Scott (US 20100261961) discloses an endoscopic camera instrument comprising a pair of lens barrels 235, also referred to as lens tubes, placed within the lower portion of polygonal inner housing 204B separately aligned with respective pixel arrays of an image sensor. The lenses and other optic devices may be held in a common lens holding structure that provides for alignment with the pixel arrays of the image sensor.  (See figures below and [0061]-[0062]).

    PNG
    media_image4.png
    819
    619
    media_image4.png
    Greyscale

 
Patwardhan et al. (US 20190150716) disclose a binocular image capture device 700 including binocular optics 760, an endpiece 762, and windows 764. In some examples, windows 764 may be sapphire windows. According to some embodiments consistent with FIGS. 1-4, binocular optics 760, endpiece 762, and/or windows 764 may correspond to binocular optics module 430. Endpiece 762, optics housing 716, windows 764, cover glass 718, transition ring 714, and/or circuit board 712. (See figures below).
 
    PNG
    media_image5.png
    764
    616
    media_image5.png
    Greyscale

Kupferschmid et al. (US 20210378496) disclose an image capture device 50 having two objective lenses 52, which each generate a real image, and two image sensors 54. Each image sensor 54 is assigned to one of the two objective lenses 52. Each image sensor 54 captures the real image generated by the assigned objective lens 52 and generates an image signal which represents the captured real image. The optical axes 58 of the objective lenses 52 are parallel to the viewing direction of the image capture device 50.  (See figures below and [0067][-[0070]].
 
    PNG
    media_image6.png
    698
    661
    media_image6.png
    Greyscale


Blazejewsk (US 20200218057) discloses a 3D video endoscope having a shaft which has the form of a flexible or rigid elongated hollow body, a first image sensor, a second image sensor, a first optical channel which comprises a first objective lens and a first optical image guiding system.  (See figures and abstract).
Kohno et al. (US 20210330177) disclose an endoscope. The endoscope 15 includes a plurality of cameras, and each of the cameras captures a left eye image and a right eye image for composing the 3D image. Specifically, the endoscope 15 includes two cameras, that is, a right eye camera 19 (see FIG. 5) for capturing one image (for example, a right eye image) and a left eye camera 21 (see FIG. 5) for capturing the other image (for example, a left eye image) constituting the 3D image. In the first embodiment, a case where a plurality of cameras are two, the right eye camera 19 and the left eye camera 21.  (See figures and [0023], [0071]-[0073]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795